Mr. Justice Adams delivered the opinion of the court. Counsel for plaintiff in error contends that the order dismissing the appeal at the April term was a valid and final order, which the court, at the May term, Was powerless to set aside, and that the court erred in granting the defendant’s motion to reinstate the appeal, and also in overruling plaintiff’s motion to set aside the order reinstating the appeal. The record contains no bill of exceptions. The motions above mentioned and the rulings of the court thereon are not part of the common law record (Van Cott v. Sprague, 5 Ill. App. 99), and they not being preserved by bill of exceptions, plaintiff in error is not in a position to question the rulings of the court on the motions, and we can not review them. Chicago, R. I. & Pac. Ry. Co. v. Town of Calumet, 151 Ill. 512. The record being such that the legality of the reinstatement of the cause can not be questioned, the cause, after reinstatement, having been regularly called for trial, and the plaintiff having failed to appear, he has no valid ground to complain of the judgment dismissing the suit, at his costs, for want of prosecution. The judgment will be affirmed.